Filed 9/16/20 P. v. Barney CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


THE PEOPLE,                                               B299300

         Plaintiff and Respondent,                        (Los Angeles County
                                                           Super. Ct. No. YA095484)
         v.

NOAH ROBERT BARNEY,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Hector M. Guzman, Judge. Affirmed.
      A. William Bartz, Jr., under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, David E. Madeo and Thomas C. Hsieh, Deputy
Attorneys General, for Plaintiff and Respondent.
                  __________________________
      Noah Robert Barney appeals from a judgment entered after
a jury convicted him of driving or taking a vehicle without
consent. On appeal, Barney contends the trial court erred in
denying his motion to suppress evidence pursuant to Penal Code
section 1538.51 because he was unlawfully detained by sheriff’s
deputies. Barney also argues the trial court violated his right to
due process by failing to consider his ability to pay before
imposing fines and fees, relying on this court’s opinion in People
v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas). We affirm.

        FACTUAL AND PROCEDURAL BACKGROUND

A.    The Detention and Arrest
      At approximately 1:00 a.m. on November 25, 2016 Los
Angeles County Sheriff’s Deputies Brenda Serna and Veronica
Fantom were on patrol in a marked patrol car heading
northbound on Grevillea Avenue in Lennox.2 At that time
Deputy Serna saw Barney holding the driver door handle of a
white Honda Civic parked on the east side of the street. As the
patrol car approached, Barney immediately started walking away
from the vehicle. Deputy Serna testified that based on her
experience, Grevillea Avenue is a “hot spot” where “stolen
vehicles might be left.” Further, the east side of Grevillea
Avenue, where the Honda was parked, was a no-parking zone.
Deputy Serna drove up to within five to eight feet from Barney,


1       Further undesignated statutory references are to the Penal
Code.
2     The factual background is taken from Deputy Serna’s
testimony at the suppression hearing.




                                 2
who was by then standing next to the trunk of the Honda, trying
to walk away. She asked Barney if the vehicle was his, to which
Barney responded he “didn’t know who the vehicle belonged to.”
Deputies Serna and Fantom then detained Barney to conduct a
vehicle burglary investigation.
       After the deputies exited their vehicle, Deputy Fantom
“grabbed [Barney’s] arms and put them behind his back” to
search him. As Deputy Fantom grabbed Barney’s wrists, she saw
he was holding Honda car keys in his hand. The deputies
retrieved the keys, and Deputy Serna pressed the key fob, which
opened the Honda.
       The deputies detained Barney and placed him in the back
seat of their patrol car, without handcuffs. Deputy Serna then
ran the Honda’s vehicle identification number over her police
radio and learned the vehicle had been reported stolen. While
Serna was standing outside the patrol car, she overheard Barney
say he “stole the car.” Barney’s statement was not in response to
a question from either deputy. At this point neither deputy had
read Barney his Miranda rights.3
       Deputy Serna called a company to tow the car after
unsuccessfully attempting to reach the owner of the car. As part
of an inventory search, Deputy Serna searched the Honda and
observed a work identification card with a photograph of Barney
on the driver’s seat. The deputies arrested Barney.

B.    Barney’s Motion To Suppress
      On May 9, 2018 Barney filed a motion to suppress his
statements and other evidence obtained as a result of his


3    Miranda v. Arizona (1966) 384 U.S. 436.




                                3
detention. (§ 1538.5.) The People filed a written opposition.
After hearing argument of counsel, the trial court denied the
motion, explaining Deputy Serna had information the street was
a “hot spot” for stolen vehicles, it was 1:00 in the morning, the
vehicle was parked in a no-parking zone, Barney was “testing the
door handle” of the vehicle, he started to walk away when the
patrol car approached, and he stated in response to the deputies’
inquiry that he did not know to whom the car belonged. In
addition, once Barney was detained, the deputies performed a
patdown search and found him holding the keys to the vehicle,
the vehicle’s vehicle identification number showed the vehicle
was stolen, and Barney spontaneously admitted he stole the
vehicle.

C.      The Verdict and Sentencing
        The jury found Barney guilty of driving or taking a vehicle
without consent (Veh. Code, § 10851). Barney admitted he had
suffered a prior conviction of the unlawful driving or taking of a
vehicle (Pen. Code, § 666.5). The trial court sentenced Barney
pursuant to section 666.5, subdivision (a), to the upper term of
four years in state prison. The court imposed a $40 court
operations assessment (§ 1465.8, subd. (a)(1)), a $30 criminal
conviction assessment (Gov. Code, § 70373), a $10 crime
prevention fund fine (Pen. Code, § 1202.5), a $300 restitution fine
(id., § 1202.4, subd. (b)), and a parole/postrelease supervision
restitution fine in the same amount, which the court stayed (id.,
§ 1202.45). Barney did not object to imposition of the fines and
assessments or raise his inability to pay.
        Barney timely appealed.




                                 4
                          DISCUSSION

A.      Standard of Review
        “In reviewing the trial court’s suppression ruling, we defer
to its factual findings if supported by substantial evidence. We
independently assess the legal question of whether the
challenged search or seizure satisfies the Fourth Amendment.”
(People v. Brown (2015) 61 Cal.4th 968, 975 (Brown); accord,
People v. Suff (2014) 58 Cal.4th 1013, 1053-1054 (Suff).) We
determine whether relevant evidence obtained from an asserted
unlawful search or seizure must be excluded by deciding whether
exclusion is mandated by the federal Constitution. (Cal. Const.,
art. I, § 28; In re Randy G. (2001) 26 Cal.4th 556, 561-562; see
People v. Camacho (2000) 23 Cal.4th 824, 830.)

B.     The Trial Court Properly Denied Barney’s Motion To
       Suppress
       For purposes of determining whether a search or seizure
violates the Fourth Amendment, “[p]olice contacts with
individuals may be placed into three broad categories ranging
from the least to the most intrusive: consensual encounters that
result in no restraint of liberty whatsoever; detentions, which are
seizures of an individual that are strictly limited in duration,
scope, and purpose; and formal arrests or comparable restraints
on an individual’s liberty.” (In re Manuel G. (1997) 16 Cal.4th
805, 821; accord, People v. Steele (2016) 246 Cal.App.4th 1110,
1115.) Consensual encounters in which a person voluntarily
answers questions posed by a police officer in a public place
“present no constitutional concerns and do not require
justification.” (Brown, supra, 61 Cal.4th at p. 974.)




                                 5
       By contrast, a detention is only reasonable under the
Fourth Amendment if “‘“the detaining officer can point to specific
articulable facts that, considered in light of the totality of the
circumstances, provide some objective manifestation that the
person detained may be involved in criminal activity.”’” (Suff,
supra, 58 Cal.4th at pp. 1053-1054; accord, People v. Souza (1994)
9 Cal.4th 224, 231 (Souza); see Terry v. Ohio (1968) 392 U.S. 1,
21-22.) A reasonable suspicion sufficient to support an
investigative stop and detention requires more than “‘a mere
“‘hunch’”’” but “‘“considerably less than proof of wrongdoing by a
preponderance of the evidence,” and “obviously less” than is
necessary for probable cause . . . .’” (Brown, supra, 61 Cal.4th at
p. 981; accord, Navarette v. California (2014) 572 U.S. 393.) A
defendant may move to suppress evidence under section 1538.5
on the ground a search or seizure without a warrant was
unreasonable. (Suff, at p. 1053.)
       Barney contends a person holding the handle of a vehicle
and then stating he does not know to whom the vehicle belongs
provides an officer at most a hunch the person was involved in
criminal activity, which is not sufficient for a detention. But
Deputy Serna also based her detention of Barney on the fact she
and Deputy Fantom encountered Barney late at night; the Honda
was located in a “hot spot” for parking stolen vehicles; and as
Deputy Serna’s patrol car approached Barney, he “immediately”
let go of the handle and walked away.
       The facts here mirror those in Souza, supra, 9 Cal.4th at
page 228, in which an officer observed the defendant at 3:00 a.m.
talking to the occupants of a car parked in near-total darkness in
a high crime residential area where the officer had recently made
a burglary arrest. Suspecting an automobile burglary was in




                                6
progress, the officer shined his patrol car’s spotlight on the
vehicle, causing the occupants of the car to duck down and the
defendant to run off; the officer then pursued the defendant and
detained him. (Ibid.) The Supreme Court concluded the brief
investigative detention in which the officer conducted a patdown
search was justified “to enable the officer to resolve the ambiguity
in the situation and to find out whether the activity was in fact
legal or illegal.” (Id. at p. 242.) The Court explained the area’s
reputation for criminal activity and the late hour were both
relevant factors in assessing the validity of the detention. (Id. at
pp. 240-241.) The Court concluded the totality of the
circumstances, including the “evasive conduct by the occupants
and defendant’s sudden flight,” coupled with the car being parked
in total darkness in a high crime area late at night, supported the
detention. (Id. at p. 242; see People v. Osborne (2009)
175 Cal.App.4th 1052, 1059 [detention of defendant justified
where he was observed standing by an open car trunk holding
loose wiring, then he quickly closed the trunk and walked away
as police car approached, and then he sat down in the car with
tools and exposed wiring inside].)
       As the trial court here explained, “Normally people who
don’t know who the car belongs to aren’t testing the door handle.”
Deputies Serna and Fantom reasonably inferred from Barney’s
conduct and attempted flight, the late hour, and that the vehicle
was parked in an area known for parking stolen vehicles that
Barney may have been involved in criminal activity, that is, theft
of the vehicle. (Suff, supra, 58 Cal.4th at pp. 1053-1054; Souza,
supra, 9 Cal.4th at pp. 231, 240-241.) As the Supreme Court
observed in Brown, supra, 61 Cal.4th at page 986, “An officer
‘who lacks the precise level of information necessary for probable




                                 7
cause to arrest’ is not constitutionally required to ‘simply shrug
his [or her] shoulders and allow a crime to occur or a criminal to
escape.’”

C.     Remand Is Not Warranted for an Ability-to-pay Hearing on
       the Fines and Assessments Imposed by the Trial Court
       Barney contends he is entitled to an ability-to-pay hearing
as to the fines and fees imposed by the trial court, relying on this
court’s opinion in Dueñas, supra, 30 Cal.App.5th 1157. Barney
acknowledges Dueñas was filed on January 8, 2019, 20 days
before his sentencing hearing, but he argues forfeiture should not
apply because imposition of the fines and fees implicates his
fundamental constitutional rights. Barney also argues Dueñas
was not final before his sentencing because the remittitur was
not issued until March 19, 2019. Neither contention has merit.
       In Dueñas, this court concluded “the assessment provisions
of Government Code section 70373 and Penal Code section
1465.8, if imposed without a determination that the defendant is
able to pay, are . . . fundamentally unfair; imposing these
assessments upon indigent defendants without a determination
that they have the present ability to pay violates due process
under both the United States Constitution and the California
Constitution.” (Dueñas, supra, 30 Cal.App.5th at p. 1168; accord,
People v. Belloso (2019) 42 Cal.App.5th 647, 654-655 (Belloso),
review granted Mar. 11, 2020, S259755.)4 In contrast to court


4     Several Courts of Appeal have applied this court’s analysis
in Dueñas (e.g., People v. Santos (2019) 38 Cal.App.5th 923, 929-
934; People v. Kopp (2019) 38 Cal.App.5th 47, 95-96, review
granted Nov. 13, 2019, S257844 [applying due process analysis to




                                 8
assessments, a restitution fine under section 1202.4, subdivision
(b), “is intended to be, and is recognized as, additional
punishment for a crime.” (Dueñas, at p. 1169; accord, Belloso, at
p. 655.)5 Section 1202.4, subdivision (c), expressly provides a
defendant’s inability to pay a restitution fine may not be
considered as a “compelling and extraordinary reason” not to


court assessments]; People v. Jones (2019) 36 Cal.App.5th 1028,
1030-1035), or partially followed Dueñas (e.g., People v. Valles
(2020) 49 Cal.App.5th 156, 162-163, review granted July 22,
2020, S262757 [concluding due process requires ability-to-pay
hearing before imposition of court facilities fee, not restitution
fines]). Other courts have rejected this court’s due process
analysis (e.g., People v. Cota (2020) 45 Cal.App.5th 786, 794-795;
People v. Kingston (2019) 41 Cal.App.5th 272, 279-281; People v.
Hicks (2019) 40 Cal.App.5th 320, 326, review granted Nov. 26,
2019, S258946), or concluded the imposition of fines and fees
should be analyzed under the excessive fines clause of the Eighth
Amendment (e.g., People v. Cowan (2020) 47 Cal.App.5th 32, 42,
review granted June 17, 2020, S261952; People v. Aviles (2019)
39 Cal.App.5th 1055, 1061; Kopp, at pp. 96-97 [applying excessive
fines analysis to restitution fines]). The Supreme Court granted
review of the decision in Kopp to decide the following issues:
“Must a court consider a defendant’s ability to pay before
imposing or executing fines, fees, and assessments? If so, which
party bears the burden of proof regarding defendant’s inability to
pay?” (Supreme Ct. Minutes, Nov. 13, 2019, p. 1622; see Kopp,
supra, 38 Cal.App.5th 47, review granted Nov. 13, 2019,
S257844.)
5     Our analysis of restitution fines under section 1202.4,
subdivision (b), also applies to parole revocation fines under
section 1202.45, because these fines must be imposed “in the
same amount as that imposed pursuant to subdivision (b) of
Section 1202.4.” (§ 1202.45, subd. (a).)




                                 9
impose the statutory minimum fine. However, as this court held
in Dueñas, to avoid the serious constitutional questions raised by
imposition of such a fine on an indigent defendant, “although the
trial court is required by . . . section 1202.4 to impose a
restitution fine, the court must stay the execution of the fine until
and unless the People demonstrate that the defendant has the
ability to pay the fine.” (Dueñas, at p. 1172; accord, Belloso, at
p. 655.)
       In People v. Castellano (2019) 33 Cal.App.5th 485, 489
(Castellano), we held a defendant’s failure to object to the
imposition of fines and fees before Dueñas was filed does not
constitute forfeiture of that issue. As we explained, “[N]o
California court prior to Dueñas had held it was unconstitutional
to impose fines, fees or assessments without a determination of
the defendant’s ability to pay. . . . When, as here, the defendant’s
challenge on direct appeal is based on a newly announced
constitutional principle that could not reasonably have been
anticipated at the time of trial, reviewing courts have declined to
find forfeiture.” (Castellano, at p. 489; accord, Belloso, supra,
42 Cal.App.5th at p. 662; People v. Santos (2019) 38 Cal.App.5th
923, 931-932; People v. Johnson (2019) 35 Cal.App.5th 134, 137-
138; contra, People v. Bipialaka (2019) 34 Cal.App.5th 455, 464
[defendant forfeited challenge by not objecting to the assessments
and restitution fine at sentencing]; People v. Frandsen (2019)
33 Cal.App.5th 1126, 1153-1154 [same].)
       The People contend and we agree Barney forfeited his
challenge notwithstanding our decision in Castellano because he
was sentenced 20 days after Dueñas was decided. Unlike
Castellano, Barney’s challenge on appeal is not “based on a newly
announced constitutional principle that could not reasonably




                                 10
have been anticipated at the time of trial.” (Castellano, supra,
33 Cal.App.5th at p. 489.) Additionally, there are no special
circumstances or legal issues that would warrant us not to
exercise our discretion to find forfeiture. (In re S.B. (2004)
32 Cal.4th 1287, 1293 [“application of the forfeiture rule is not
automatic,” although “the appellate court’s discretion to excuse
forfeiture should be exercised rarely and only in cases presenting
an important legal issue”]; Unzueta v. Akopyan (2019)
42 Cal.App.5th 199, 215 [“‘[N]either forfeiture nor application of
the forfeiture rule is automatic.’”].)
       Barney has also failed to present any authority, nor is there
any, for his contention forfeiture should not apply until issuance
of the remittitur with directions to the trial court. (See People v.
Bryant, Smith and Wheeler (2014) 60 Cal.4th 335, 363 [“If a
party’s briefs do not provide legal argument and citation to
authority on each point raised, ‘“the court may treat it as waived,
and pass it without consideration.”’”]; In re Marriage of Davila &
Mejia (2018) 29 Cal.App.5th 220, 227 [“‘Issues not supported by
citation to legal authority are subject to forfeiture.’”].)

                         DISPOSITION

      The judgment is affirmed.



                                           FEUER, J.
We concur:



             PERLUSS, P. J.                SEGAL, J.




                                11